Allowable Subject Matter
1.	Claims 1-2, 4-12, 14-18 are allowed. 
2.	The following is an examiner’s statement of reasons for allowance: The independent claims 1 and 12 as amended include subject matter that are not described in the prior art of records. The  examiner agrees with the applicant’s argument that  neither Gutta nor Adair discloses “selecting a product set for recommendation to the user from among a the plurality of product sets and another product set including other products wearable with the displayed product, based on the determined similarity and a historical record of other users selecting product sets of the plurality of product sets, and displaying at least one product included in the selected product set and at least one product included in the another product set”, as recited in claim 1 and as similarly recited in claim 12. Further prior art searches failed to produce any relevant results. Thus, claims 1-2, 4-12, 14-18 are allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim et al (US 20160093081 A1) is directed to IMAGE DISPLAY METHOD PERFORMED BY DEVICE INCLUDING SWITCHABLE MIRROR AND THE DEVICE. For example at [0234] Kim describes that a recommendation system 2000 may provide a user interface for registering the products owned by the user. For example, when the user brings the products owned by the user close to a camera included in the recommendation system 2000, the recommendation system 2000 may capture an image of the products and determine product 
Kristal et al (US 20180047192 A1) is directed to Processing User Selectable Product Images And Facilitating Visualization-Assisted Coordinated Product Transactions. At [0083] Kristal describes Universal Dressing Module 8 may estimate the recommended size for the user and change the simulation accordingly. This module may evaluate the simulation combined with manual or external properties regarding the user and/or the product to give a better outcome. For example, the user may be asked to manually enter or provide his or her height and/or weight and/or gender and /or clothes size (e.g., Small Medium or Large for a T-Shirt). The Universal Dressing Module 8 is further discussed, for example, with reference to FIG. 4.

5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.